ACCEPTED
                                                                                   04-15-00643-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                              11/9/2015 9:24:20 AM
                                                                                    KEITH HOTTLE
                                                                                            CLERK

                       Cause No. 04-15-00643-CV

                                                              FILED IN
                In the Fourth Court of Appeals of Texas 4th COURT OF APPEALS
                          San Antonio, Texas             SAN ANTONIO, TEXAS
                                                          11/9/2015 9:24:20 AM
                                                            KEITH E. HOTTLE
                                                                  Clerk
     SANDRA GALVAN, Individually and as Next
     Friend of V.R., Minor and MARIA
     ZEMPOALTCALT,          Individually
                                                     Appellants,
                                    v.

     ROSALVA GARCIA
                                                     Appellee.


          Appeal Arising out of the 381st Judicial District Court
                          Starr County, Texas
              The Honorable Jose Luis Garza, Presiding
                      Trial Cause No. DC-14-307

                APPELLEE ROSALVA GARCIA’S
     NOTICE OF APPEARANCE OF LEAD APPELLATE COUNSEL

Guillermo Tijerina, Jr.              Nicholas B. Dominguez
Texas Bar No. 24056437               Texas Bar No. 24045794
VIDAURRI, LYDE, RODRIGUEZ            (Lead Appellate Counsel)
       & HAYNES, L.L.P.              VIDAURRI, LYDE, RODRIGUEZ
202 N. Tenth Avenue                       & HAYNES, L.L.P.
Edinburg, Texas 78541                One Alamo Center
956.381.6602                         106 S. St. Mary's St, Ste 201
956.381.0725 fax                     San Antonio, Texas 78205
gtijerina@vlrhlaw.com                210.022.8541
jpalomo@vlrhlaw.com                  210.922.8547 fax
                                     ndominguez@vlrhlaw.com

                  Counsel for Appellee Rosalva Garcia
TO THE HONORABLE FOURTH COURT OF APPEALS:

      Comes now Rosalva Garcia, Appellee, and files this, her Notice of

Appearance of Lead Appellate Counsel and designates Nicholas B.

Dominguez as Appellee’s lead appellate counsel.        See TEX. R. APP. P.

6.1(b). The contact information for Appellee’s lead appellate counsel is:

                          Nicholas B. Dominguez
                         Texas Bar No. 24045794
                VIDAURRI, LYDE, RODRIGUEZ & HAYNES, L.L.P.
                            One Alamo Center
                    106 S. St. Mary's Street, Suite 201
                        San Antonio, Texas 78205
                               210.022.8541
                             210.922.8547 fax
                        ndominguez@vlrhlaw.com

Guillermo Tijerina, Jr., Appellee’s lead trial counsel, remains as additional

counsel in this Court.

                                          Respectfully submitted,

                                          VIDAURRI, LYDE, RODRIGUEZ &
                                               HAYNES, L.L.P.

                                          By:   /s/ Nicholas B. Dominguez
                                                _______________________
                                                Nicholas B. Dominguez
                                                Texas Bar No. 24045794

                                          One Alamo Center
                                          106 S. St. Mary's Street, Suite 201
                                          San Antonio, Texas 78205
                                          210.022.8541
                                          210.922.8547 fax
                                          ndominguez@vlrhlaw.com

                                      2
                                         Counsel   for   Appellee   Rosalva
                                         Garcia


                       CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4, I hereby certify that the Appellee
Rosalva Garcia’s Notice of Appearance of Lead Appellate Counsel
contains 86 words. This is a computer-generated document created in
Microsoft Word, and it uses 14-point typeface for all text in the body and
12-point font for footnotes. In making this certificate of compliance, I am
relying on the word count provided by the software used to prepare the
document.

                                              /s/ Nicholas B. Dominguez
                                              _______________________
                                              Nicholas B. Dominguez




                                     3
                       CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above Appellee
Rosalva Garcia’s Notice of Appearance of Lead Appellate Counsel has
been served upon the listed parties, through counsel, on this the 9th day of
November, 2015

Aizar J. Karam, Jr.                                    Via E-Service:
KARAM LAW FIRM                              akaram@karamlawfirm.com
1722 Pecan Avenue
McAllen, TX 78501

Trial Counsel for Sandra Galvan,
Individually and as Next Friend of
V.R.,      Minor     and     Maria
Zempoaltcalt, Individually

Brendan K. McBride                                      Via E-Service:
The McBride Law Firm                          Brandan.mcbride@att.net
425 Soledad, Ste. 620
San Antonio, Texas 78205

Appellate Counsel for Sandra
Galvan, Individually and as Next
Friend of V.R., Minor and Maria
Zempoaltcalt, Individually


                                   /s/ Nicholas B. Dominguez
                                   ________________________________
                                   Nicholas B. Dominguez




                                     4